TMs is an appeal by an employer and insurance carrier from an award of compensation in claimant’s favor. The only questions presented are whether the claimant was an employee or an independent contractor, and coverage. The State Industrial Board found that claimant was an employee and not an independent contractor and that the policy of insurance issued by the insurance carrier covered the claimant in his employment at the time he sustained Ms injuries. The evidence supports these findings. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.